Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 12/27/2021.

Status of Claims
3.        Claims 1-6, 8-12, and 14-19 are pending in this application.
           Claims 1, 8-12, 14 and 15 are currently amended.
	Claims 7 and 13 are currently canceled.
	Claims 17-19 are newly added.

Claim Interpretation 
4.       It is noted that the claims have been amended to recite specific hardware to perform the claimed operations. Thus, the present claimed arrangement is not interpreted under 35 USC 112(f).

Examiner’s Statement of Reasons for Allowance
5.         Claims 1-6, 8-12, and 14-19 are allowed.

6.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:

“an extended service that provides an extension application with a function other than a standard function of the electronic apparatus without using a standard application as an application realizing the standard function, the extension application being an application realizing the function other than the standard function; an extended service manager that manages the extended service; and a backend service as the extended service that provides the extension application with a function other than an extended function of the standard function among functions other than the standard function, wherein the extended service manager executes a restriction on the extended service, and the extended service manager executes the restriction on an entire group of backend services.” along with all the other limitations as required by independent claim 1.

Regarding Claim 15:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“at least one extended service that provides an extension application with a Reply to Office Action of 28 September 2021 function other than a standard function of the electronic apparatus without using a standard application as an application realizing the standard function, the extension application being an application realizing the function other than the standard function; an extended service manager that manages the at least one extended service; and a backend service as the extended service that provides the extension application with a function other than an extended function of the standard function among functions other than the standard function, wherein the extended service manager executes a restriction on the extended service, and the extended service manager executes the restriction on an entire group of backend services.” along with all the other limitations as required by independent claim 15.

Regarding Claim 17:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“an extended service that provides an extension application with a function other than a standard function of the electronic apparatus without using a standard application as an application realizing the standard function, the extension application being an application realizing the function other than the standard function; and an extended service manager that manages the extended service, wherein the electronic apparatus further comprises a memory, and wherein the extended service manager executes a restriction on the extended service, wherein the extended service manager has service management information indicating an available memory size representing a size of a region in the memory available for the extended service, and Page 5 of 10wherein the extended service manager executes the restriction on the extended service in accordance with the available memory size indicated by the service management information.” along with all the other limitations as required by independent claim 17.

Regarding Claim 18:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
an extended service that provides an extension application with a function other than a standard function of the electronic apparatus without using a standard application as an application realizing the standard function, the extension application being an application realizing the function other than the standard function; and an extended service manager that manages the extended service, wherein the electronic apparatus further comprises a central processing unit, and wherein the extended service manager executes a restriction on the extended service, wherein the extended service manager has service management information indicating a maximum central processing unit usage rate representing a maximum rate of usage of the central processing unit by the extended service, and wherein the extended service manager executes the restriction on the extended service in accordance with the maximum central processing unit usage rate indicated by the service management information.” along with all the other limitations as required by independent claim 18.

Regarding Claim 19:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“an extended service that provides an extension application with a function other than a standard function of the electronic apparatus without using a standard application as an application realizing the standard function, the extension application being an application realizing the function other than the standard function; and an extended service manager that manages the extended service, wherein the electronic apparatus further comprises a storage device, and wherein the extended service manager executes a restriction on the extended service, wherein the extended service manager has service management information indicating an access range representing a range of the storage device accessible by the extended service, and wherein the extended service manager executes the restriction on the extended service in accordance with the access range indicated by the service management information.” along with all the other limitations as required by independent claim 19.

7.       It follows that claims 2-12, 14, and 16 are then inherently allowable for depending on an allowable base claim.
8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Sugiyama et al. (US 2017/0201651) discloses when a request for a service is made from a Web browser to a Web application, the Web application requests the service from a service provider of an MFP in accordance with the request. The service provider obtains a destination URL from the Web browser, and compares the destination URL with the URL of a service host written in a manifest file of a cooperation permission application. If those URLs match, the service provision is permitted.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEIL R MCLEAN/Primary Examiner, Art Unit 2677